DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  the 2nd limitation cites, “the first plurality of frames” and lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 18, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 1st limitation, and similarly in claims 18 and 19, cites, “wherein the video distribution system comprises a plurality of processing stages for transforming the source video into a processed video that is suitable for distribution to viewers” (emphasis added).  Examiner is unclear as to the interpretation of “suitable” when it comes to transforming the source video into processed video.  Paragraphs 0011, 0012, 0013, and 0051 of Applicant’s PGPUB are noted as mentioning suitability, but do not accurately describe the qualifications on which makes a transformation of a source video “suitable” for distribution.  These cited paragraphs only repeat the claim language of transforming the video for suitability of distribution.  Examiner requests applicant point to paragraphs which describe the qualifications of being suitable for distribution.  For the purposes of prosecution, examiner will interpret that transmitting the video would result in being suitable for distribution.

Claim 15, 1st limitation cites, “performing, by the processing system, a pre-processing technique on the source video and on the processed video, wherein the pre-processing technique is at least one of:…” (emphasis added). Examiner is unclear as to the timing at which the performance of a pre-processing technique takes place.  Applicant claims performing “a pre-processing technique”, but according to the claim language, the video has already been processed.  Examiner requests applicant to clarify the claim language to describe the timing of when the pre-processing technique takes place.  For the purposes of prosecution, examiner will interpret performing technique during the measurement of the quality of both videos.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 13, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersten ("Gersten" US 10419790), and further in view of Hazra ("Hazra" US 6539055), and Straney et al. ("Straney" US 20060262191).

Regarding claim 1, Gersten teaches A method comprising: 
a processing system, a source video [i.e. original program] that is provided as an input to a video distribution system, wherein the video distribution system comprises a plurality of processing stages for transforming the source video into a processed video [i.e. curated version] that is suitable for distribution to viewers; [Gersten – (C9, L61 – C10, L18), (C11, L19-42): teaches video segments 114 may be obtained, wherein the video segments may be tagged perhaps during the editing process where the original program was created. (C12, L65 – C13, L16): teaches the metadata tags 112 of a video segment 114 may identify whether it is a shot or a scene. (C17, L16-36), (C20, L1-14): teaches metadata tags describe content within a video segment that a viewer may wish to remove, wherein a rubric 128 may be created to generate a curated version of a movie that does not contain any hard profanity]
the processed video that is output by the video distribution system, wherein the processed video comprises a version of the source video that has been altered according to at least one processing stage of the plurality of processing stages; [Gersten – (C14, L31-53), (C20, L1-14): teaches a video segment 114 may have one or more metadata tags 112. These tags allow the VC server 102 to identify target segments and replacement segments so a curated sequence 140 may be provided to a viewer 126.  
a first sub-segment of the source video with a second sub-segment of the processed video, [Gersten – (C9, L61 – C10, L18), (C11, L19-42): teaches video segments 114 may be obtained, wherein the video segments may be tagged perhaps during the editing process where the original program was created.]
Gersten does not explicitly teach detecting a first scene cut in a video;
time-aligning, by the processing system, a segment of the source video with a second segment of the processed video, using the first scene cut as a reference point for performing the time-aligning; and 

However, Hazra teaches detecting a first scene cut in a video; [Hazra – (C2, L 8-13): teaches a scene change detector for video data. The scene change detector compares pixel data for several consecutive frames, identifies covered and uncovered pixel data therefrom and, depending upon the number of covered and uncovered pixels, determines that a scene change has occurred.]
using the first scene cut as a reference point for performing the time-aligning; and [Hazra – (C7, L1-8): teaches In response to a detected scene change from the scene change detector 410, the controller 420 captures a timing reference from the reference counter 490.]
Gersten and Hazra are analogous in the art because they are from the same field of streaming video [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersten’s video segment scenes in view of Hazra to detecting scene cuts for the reasons of improving scene determination by accurately detecting when a scene is cut and a segment starts.
Gersten and Hazra teaches reference points for time cuts and subsegments, but does not explicitly teach time-aligning, by the processing system, a first segment of the source video with a second segment of the processed video,

However, Straney teaches time-aligning, by the processing system, a first segment of the source video with a second segment of the video,  [Straney – Para 0016, 0021: teaches The reference video signature from the storage device 12 and the test video signature from the signature processor 14 are input to a spatial/temporal alignment processor 16 to determine if alignment is possible.]
computing, by the processing system, a difference between a picture quality metric of the first segment and a picture quality metric of the second  segment.  [Straney – Para 0016, 0021: teaches the appropriate measurement algorithm determined by the setup information is performed to measure video quality between the current test frame and the corresponding reference frame from the storage device]
Gersten, Hazra, and Straney are analogous in the art because they are from the same field of video signals [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersten and Hazra’s sub-segments in view of Straney to alignments for the reasons of improving accuracy of quality measurements by properly comparing segments that are related to each version.



Regarding claim 2, Gersten, Hazra, and Straney teaches The method of claim 1, wherein the detecting the first scene cut in the source video comprises:
computing, by the processing system, a pixel-wise frame difference between a pair of sequential frames of the source video; and  [Hazra – (C2, L8-13, L42-57): teaches The scene change detector compares pixel data for several consecutive frames, identifies covered and uncovered pixel data therefrom and, depending upon the number of covered and uncovered pixels, determines that a scene change has occurred. (C4, L26-33, Fig. 3): teaches The scene change identifier 130 may perform a series of threshold tests upon the output from the two pixel classifiers 110, 120 to determine whether a scene change has occurred]
identifying, by the processing system, the first scene cut when the pixel-wise frame difference is larger than a predefined threshold.  [Hazra – C4, L26-53, Fig. 3: teaches 4 threshold tests (1070, 1080, 1090, 1100), wherein the ratio of covered to uncovered pixels and the number of uncovered pixels identified by the first pixel classifier 110 and second pixel classifier 120 exceeds a first, second, third, and fourth predetermined threshold to determine if an scene change has occurred] 

Regarding claim 3, Gersten, Hazra, and Straney teaches The method of claim 1, wherein the first sub-segment comprises a first plurality of sequential frames of the source video that occurs between the first scene cut and a second scene cut, and wherein the second sub-segment comprises a second plurality of sequential frames of the processed video that occurs between the first scene cut and the second scene cut.  [Gersten - (C12, L65 – C13, L16): teaches a video segment 114 is a collection of images (e.g. frames) joined together in a file having a video format, wherein a video segment may be a scene, meaning a collection of shots grouped together based on theme or chronology.  Examiner notes: if a segment is a scene, the beginning and end of the segment is interpreted to be between scene cuts]

Regarding claim 4, Gersten, Hazra, and Straney teaches The method of claim 3, wherein a duration of the first plurality of sequential frames is equal to a duration of the second plurality of sequential frames.  [Gersten – (C14, L31-53): teaches video segments may have one or more metadata tags which allow the Video Curating server 102 to identify target segments and replacement segments so a curated sequence may be provided, wherein the metadata may include temporal data.  (C17, L1-15): teaches A temporal data tag 324 may describe when in the video segment 114 the content begins and how long it lasts.  Examiner notes: a replacement segment is interpreted to have the same duration as the segment it’s replacing in a curated version]

Regarding claim 6, Gersten, Hazra, and Straney teaches The method of claim 1, wherein the first sub-segment and the second-sub- segment are selected from among a plurality of pairs of sub-segments having aligned scene cuts, and wherein a duration of the first scene cut and the second scene cut is largest among the plurality of pairs of sub-segments having aligned scene cuts.  [Straney – Para 0016, 0021: teaches The reference video signature from the storage device 12 and the test video signature from the signature processor 14 are input to a spatial/temporal alignment processor 16 to determine if alignment is possible.]
[Gersten – (C14, L31-53): teaches video segments may have one or more metadata tags which allow the Video Curating server 102 to identify target segments and replacement segments so a curated sequence may be provided, wherein the metadata may include temporal data.  (C17, L1-15): teaches A temporal data tag 324 may describe when in the video segment 114 the content begins and how long it lasts.  Examiner notes: a replacement segment is interpreted to have the same duration as the segment it’s replacing in a curated version]

Regarding claim 7, Gersten, Hazra, and Straney teaches The method of claim 1, wherein the picture quality metric of the first sub- segment and the picture quality metric of the second sub-segment are computed using an objective picture quality metric.  [Straney – Para 0016: teaches measure video quality between the current test frame and the corresponding reference frame from the storage device. A number of different video quality metrics may be used for this purpose, depending upon the application and processing power available. Simple metrics such as PSNR and MSE may be used]

Regarding claim 8, Gersten, Hazra, and Straney teaches The method of claim 7, wherein the objective picture quality metric is at least one of: a peak signal-to-noise ratio, a structural similarity, and a video multimethod assessment fusion.  [Straney – Para 0016: teaches measure video quality between the current test frame and the corresponding reference frame from the storage device. A number of different video quality metrics may be used for this purpose, depending upon the application and processing power available. Simple metrics such as PSNR and MSE may be used]

Regarding claim 13, Gersten, Hazra, and Straney teaches The method of claim 1, wherein the video distribution system is a linear video distribution system, and the at least one stage of the plurality of processing stages comprises at least one of: 
scaling, deinterlacing, denoising, compression, and transcoding.  
[Straney – Para 0002: teaches modern digital video systems may introduce distortions into a video image via a number of different means, such as compression, transcoding, transmission errors, analog distortions, etc.]

Regarding claim 14, Gersten, Hazra, and Straney teaches The method of claim 1, wherein the source video comprises a live video stream, and the processed video is output by the video distribution system in real time.  
[Gersten – (C34, L57-63): teaches an original live airing of an event]
[Hazra – (C7, L9-16): teaches performing the invention may be performed in parallel with other conventional real-time processing that is associated with video processing]
[Straney – Para 0014: teaches a real-time video quality measurement instrument, wherein A test video is streamed in real time and contains one or more different clips which match those in the reference video]

Regarding claim 16, Gersten, Hazra, and Straney teaches The method of claim 1, further comprising: 
detecting, by the processing system, a second scene cut in the source video and in the processed video, wherein the first sub-segment and the second sub- segment are each bounded by both the first scene cut and the second scene cut.  [Gersten - (C12, L65 – C13, L16): teaches a video segment 114 is a collection of images (e.g. frames) joined together in a file having a video format, wherein a video segment may be a scene, meaning a collection of shots grouped together based on theme or chronology.  Examiner notes: if a segment is a scene, the beginning and end of the segment is interpreted to be between scene cuts]

Regarding Device claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
[Examiner notes: Gersten – (C36, L32-54): teaches The memory 1505 may also be another form of computer-readable medium, such as a magnetic and/or an optical disk. A computer program may be comprised of instructions that, when executed, perform one or more methods. The instructions may be stored in the memory 1505, the storage device 1506, a memory coupled to the processor 1503, and/or a propagated signal]

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersten, Hazra, and Straney as applied to claim 4 above, and further in view of Lienhart et al. ("Lienhart" US 20060187358).

Regarding claim 5, Gersten, Hazra, and Straney do not explicitly teach claim 5.  However, Lienhart teaches The method of claim 4, wherein a number of frames of the first plurality of sequential frames is calculated by: 
inserting, by the processing system, a first plurality of locations into a first array, wherein each location of the first plurality of locations indicates a location of one scene cut of a first plurality of scene cuts in the source video, and wherein the first plurality of scene cuts includes the first scene cut and the second scene cut; and [Lienhart – Para 0183: teaches Scene changes can be detected as described above through the matching of fingerprints. If during recording of a program scene changes are detected, the change in scenes can be bookmarked for ease of viewing at a later time. If specific scenes have already been identified and fingerprints stored for those scenes, fingerprints could be generated for the incoming video stream and compared against scene fingerprints]
computing, by the processing system, the number of frames in the first plurality of frames as a number of frames occurring in the array between the first scene cut and the second scene cut.  [Lienhart – Para 0183: teaches based on the detection of a synchronization point, fingerprints can be immediately generated from the statistical parameterized representations of the compressed digital stream, including at least the number of B, P, and I frames within a time segment]
Gersten, Hazra, Straney and Lienhart are analogous in the art because they are from the same field of video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersten, Hazra, and Straney in view of Lienhart to fingerprints for the reasons of improving scene detection accuracy by identifying all scene cuts and storing their location via fingerprints.

Claims 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersten, Hazra, and Straney as applied to claim 1 above, and further in view of Marchya ("Marchya" US 20190362466).

Regarding claim 9, Gersten, Hazra, and Straney teaches  The method of claim 1, further comprising:  312019-1144 PATENT 
determining, by the processing system, that the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment[Straney – Para 0016, 0021: teaches the appropriate measurement algorithm determined by the setup information is performed to measure video quality between the current test frame and the corresponding reference frame from the storage device]
Gersten, Hazra, and Straney teaches measuring picture quality metrics, but do not explicitly teach the picture quality metric is greater than a predefined threshold; 
computing, by the processing system, an adjustment to a parameter of the video distribution system, wherein the adjustment causes the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment to be smaller than the predefined threshold; and 
sending, by the processing system, an instruction to the video distribution system, wherein the instruction causes the parameter to be dynamically adjusted according to the adjustment.  

However, Marchya teaches the picture quality metric is greater than a predefined threshold; [Marchya – Para 0084, Fig. 2D, Fig. 3: teaches at block 248, comparison of the determined image quality metric to the threshold image quality metric is indicative that the differences between the first and second frames are acceptable (e.g., the differences are low) or unacceptable (e.g., differences are high)]
computing, by the processing system, an adjustment to a parameter of the video distribution system, wherein the adjustment causes the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment to be smaller than the predefined threshold; and [Marchya – Para 0083: teaches the first processing unit 104 may be configured to adjust the resolution at which the second processing unit 106 generates graphical content when the determined image quality metric is above the threshold.]
sending, by the processing system, an instruction to the video distribution system, wherein the instruction causes the parameter to be dynamically adjusted according to the adjustment.  [Marchya – Para 0085, 0087: teaches At block 252, the first processing unit 104 may be configured to provide one or more instructions to cause the second processing unit 106 to generate graphical content for the application based on the rendering profile.]
Gersten, Hazra, Straney, and Marchya are analogous in the art because they are from the same field of image quality metrics [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersten, Hazra, and Straney in view of Marchya to quality difference threshold for the reasons of improving experience by allowing the system to make adjustments based on the comparison to the threshold.

Regarding claim 10, Gersten, Hazra, Straney, and Marchya teaches The method of claim 9, wherein the parameter comprises a setting of a processing stage of the plurality of processing stages.  [Marchya – Para 0085: teaches a rendering profile is a data structure that identifies the respective resolution for each respective layer in an application view for an application at which the second processing unit 106 is to be instructed to generate the graphical content]

Regarding claim 11, Gersten, Hazra, Straney, and Marchya teaches The method of claim 9, wherein the parameter comprises a configuration of the plurality of processing stages that minimizes the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment while maximizing at least one key performance indicator reported by a user endpoint device that receives the processed video.  [Marchya – Para 0085: teaches a rendering profile is a data structure that identifies the respective resolution for each respective layer in an application view for an application at which the second processing unit 106 is to be instructed to generate the graphical content]

Regarding claim 12, Gersten, Hazra, Straney, and Marchya teaches The method of claim 9, wherein the adjustment accounts for at least one constraint that is specified by a user.  [Gersten – (C11, L19-42): teaches the viewer 126a (here also the user 122) may modify the parameters of the curating rubric 128 for the video sequence being viewed, such that subsequent video segments in the sequence are chosen and/or modified according to the modified rubric] 

Regarding claim 15, Gersten, Hazra, and Straney does not explicitly teach claim 15.  However, Marchya teaches  The method of claim 1, further comprising, prior to the detecting the first scene cut in the source video and the detecting the first scene cut in the processed video: 
performing, by the processing system, a pre-processing technique on the source video and on the processed video, wherein the pre-processing technique is at least one of: 
bringing the source video and the processed video to a same frame rate, re-scaling the source video and the processed video to a same pixel resolution, bringing the source video and the processed video to a same scan type, cropping at least one of the source video and the processed video, and padding at least one of the source video and the processed video.   [Marchya – Para 0030: teaches the display processing pipeline 102 may be configured to change (e.g., with and/or without user input) the resolution at which the second processing unit generates graphical content.]
In addition, the rationale of claim 9 is used for this claim.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersten, Hazra, and Straney as applied to claim 16 above, and further in view of Sakamoto ("Sakamoto" US 20160054994).

Regarding claim 17, Gersten, Hazra, and Straney teaches The method of claim 16, further comprising: 
detecting, by the processing system, a third scene cut in the source video and in the processed video, wherein a third sub-segment of the source video and a fourth sub-segment of the processed video are each bounded by both the first scene cut and the third scene cut; [Gersten - (C12, L65 – C13, L16): teaches a video segment 114 is a collection of images (e.g. frames) joined together in a file having a video format, wherein a video segment may be a scene, meaning a collection of shots grouped together based on theme or chronology.  Examiner notes: a segment is a scene, therefore, the beginning and end of the segment is interpreted to be between scene cuts]
Gersten, Hazra, and Straney does not explicitly teach determining, by the processing system, that a first offset between the source video and the processed video for the first scene cut is different than a second offset between the source video and the processed video for the third scene cut; 
discarding, by the processing system, the third sub-segment and the fourth sub-segment in response to the determining; and 
generating, by the processing system, an alarm to indicate that the third sub- segment and the fourth sub-segment are non-matching sub-segments.  

However, Sakamoto teaches determining, by the processing system, that a first offset between the source video and the processed video for the first scene cut is different than a second offset between the source video and the processed video for the third scene cut; [Sakamoto – Para 0055: teaches To detect the similar portion of the first pattern, the similar portion detector 13 looks up the matching portion information recorded in the matching portion information DB 21, and detects such portions in the source program where a plurality of matching portions are aligned in the same order of appearance without another matching portion being interposed]
discarding, by the processing system, the third sub-segment and the fourth sub-segment in response to the determining; and [Sakamoto – Para 0062: teaches a non-matching structure information DB 25 that contains the non-matching structure information.  Fig. 3, 8: suggests marking/recording all nonmatching portions (T2503, T2504, T2505)]
generating, by the processing system, an alarm to indicate that the third sub- segment and the fourth sub-segment are non-matching sub-segments.  [Sakamoto – Para 0062: teaches a non-matching structure information DB 25 that contains the non-matching structure information.  Fig. 3, 8: suggests marking/recording all nonmatching portions (T2503, T2504, T2505)]
Gersten, Hazra, Straney, and Sakamoto are analogous in the art because they are from the same field of matching contents [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersten, Hazra, Straney in view of Sakamoto to recording nonmatching portions for the reasons of improving accuracy by properly marking which segments to not match and therefore will not align for quality measurements.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersten ("Gersten" US 10419790), and further in view of Hazra (“Hazra” US 6539055), Straney et al. (“Straney” US 20060262191), Marchya (“Marchya” US 20190362466), and Lindskog et al. (“Lindskog” US 20110058497).

Regarding claim 19, Gersten teaches A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: [Gersten – (C36, L32-54): teaches The memory 1505 may also be another form of computer-readable medium, such as a magnetic and/or an optical disk. A computer program may be comprised of instructions that, when executed, perform one or more methods. The instructions may be stored in the memory 1505, the storage device 1506, a memory coupled to the processor 1503, and/or a propagated signal]
a source video that is provided as an input to a video distribution system, wherein the video distribution system comprises a plurality of processing stages for transforming the source video into a processed video that is suitable for distribution to viewers; [Gersten – (C9, L61 – C10, L18), (C11, L19-42): teaches video segments 114 may be obtained, wherein the video segments may be tagged perhaps during the editing process where the original program was created. (C12, L65 – C13, L16): teaches the metadata tags 112 of a video segment 114 may identify whether it is a shot or a scene. (C17, L16-36), (C20, L1-14): teaches metadata tags describe content within a video segment that a viewer may wish to remove, wherein a rubric 128 may be created to generate a curated version of a movie that does not contain any hard profanity]
the processed video that is output by the video distribution system, wherein the processed video comprises a version of the source video that has been altered according to at least one processing stage of the plurality of processing stages; [Gersten – (C14, L31-53), (C20, L1-14): teaches a video segment 114 may have one or more metadata tags 112. These tags allow the VC server 102 to identify target segments and replacement segments so a curated sequence 140 may be provided to a viewer 126.
Gersten does not explicitly teach detecting a first scene,
time-aligning a first sub-segment of the source video with a second sub- segment of the processed video, using the first scene cut as a reference point for performing the time-aligning;  342019-1144 PATENT 
computing a difference between a picture quality metric of the first sub- segment and a picture quality metric of the second sub-segment; 
determining that the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment is greater than a predefined threshold; 
computing an adjustment to a parameter of the video distribution system, wherein the adjustment causes the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment to be smaller than the predefined threshold; and 
sending an instruction to the video distribution system, wherein the instruction causes the parameter to be dynamically adjusted according to the adjustment.  

However, Hazra teaches detecting a first scene, [Hazra – (C2, L 8-13): teaches a scene change detector for video data. The scene change detector compares pixel data for several consecutive frames, identifies covered and uncovered pixel data therefrom and, depending upon the number of covered and uncovered pixels, determines that a scene change has occurred.]
using the first scene cut as a reference point for performing the time-aligning; [Hazra – (C7, L1-8): teaches In response to a detected scene change from the scene change detector 410, the controller 420 captures a timing reference from the reference counter 490.]
In addition, the rationale of claim 1 regarding Hazra is used for these limitations.
Gersten and Hazra do not explicitly teach time-aligning a first sub-segment of the source video with a second sub- segment of the processed video,  342019-1144 PATENT 
computing a difference between a picture quality metric of the first sub- segment and a picture quality metric of the second sub-segment; 
determining that the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment is greater than a predefined threshold; 
computing an adjustment to a parameter of the video distribution system, wherein the adjustment causes the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment to be smaller than the predefined threshold; and 
sending an instruction to the video distribution system, wherein the instruction causes the parameter to be dynamically adjusted according to the adjustment.  

However, Straney teaches time-aligning a first sub-segment of the source video with a second sub- segment of the processed video, [Straney – Para 0016, 0021: teaches The reference video signature from the storage device 12 and the test video signature from the signature processor 14 are input to a spatial/temporal alignment processor 16 to determine if alignment is possible.]
computing a difference between a picture quality metric of the first sub- segment and a picture quality metric of the second sub-segment; [Straney – Para 0016, 0021: teaches the appropriate measurement algorithm determined by the setup information is performed to measure video quality between the current test frame and the corresponding reference frame from the storage device]
In addition, the rationale of claim 1 regarding Straney is used for these limitations.
Gersten, Hazra, and Straney do not explicitly teach determining that the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment is greater than a predefined threshold; 
computing an adjustment to a parameter of the video distribution system, wherein the adjustment causes the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment to be smaller than the predefined threshold; and 
sending an instruction to the video distribution system, wherein the instruction causes the parameter to be dynamically adjusted according to the adjustment.  

However, Marchya teaches determining that the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment is greater than a predefined threshold; [Marchya – Para 0084, Fig. 2D, Fig. 3: teaches at block 248, comparison of the determined image quality metric to the threshold image quality metric is indicative that the differences between the first and second frames are acceptable (e.g., the differences are low) or unacceptable (e.g., differences are high)]
computing an adjustment to a parameter of the video distribution system, wherein the adjustment causes the difference between the picture quality metric of the first sub-segment and the picture quality metric of the second sub-segment to be smaller than the predefined threshold; and [Marchya – Para 0083: teaches the first processing unit 104 may be configured to adjust the resolution at which the second processing unit 106 generates graphical content when the determined image quality metric is above the threshold.]
In addition, the rationale of claim 1 regarding Marchya is used for these limitations.
Gersten, Hazra, Straney, and Marchya does not explicitly teach sending an instruction to the video distribution system, wherein the instruction causes the parameter to be dynamically adjusted according to the adjustment.  

However, Lindskog teaches sending an instruction to the video distribution system, wherein the instruction causes the parameter to be dynamically adjusted according to the adjustment.  [Lindskog – Para 0128-0131, 0175: teaches the steps of continuously monitoring (1, 21) a channel quality, updating (3, 4, 24, 25) an accumulated quality parameter (T2, T3) at intervals, determining that the accumulated quality parameter (T2, T3) meets the predefined criteria if the accumulated quality parameter (T2, T3) reaches a predefined threshold (T2L, T3L)(5, 26)]
Gersten, Hazra, Straney, Marchya, and Lindskog are analogous in the art because they are from the same field of quality measurements [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gersten, Hazra, Straney, Marchya in view of Lindskog to dynamic adjustments for the reasons of improving quality by continuously measuring and adapting the metrics.

Regarding claim 20, Gersten, Hazra, Straney, Marchya, and Lindskog teaches  The non-transitory computer-readable medium of claim 19, wherein the computing and the sending are performed continuously in order to minimize the difference subject to at least one constraint. [Lindskog – Para 0128-0131, 0175: teaches the steps of continuously monitoring (1, 21) a channel quality, updating (3, 4, 24, 25) an accumulated quality parameter (T2, T3) at intervals, determining that the accumulated quality parameter (T2, T3) meets the predefined criteria if the accumulated quality parameter (T2, T3) reaches a predefined threshold (T2L, T3L)(5, 26)]
In addition, the rationale of claim 19 is used for this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426